THE STATE OF TEXAS
                        MANDATE
                    *********************************************

TO THE 3RD DISTRICT COURT OF ANDERSON COUNTY, GREETING:

        Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 31st
day of July, 2015, the cause upon appeal to revise or reverse your judgment between

                         ANTHONY DORSETT PURVIS, Appellant

                         NO. 12-14-00198-CR; Trial Court No. 28,141

                                     By per curiam opinion.

                              THE STATE OF TEXAS, Appellee

was determined; and therein our said Court made its order in these words:

      “THIS CAUSE came to be heard on the appellate record and briefs filed herein, and the
same being considered, it is the opinion of this court that there was no error in the judgment.

       It is therefore ORDERED, ADJUDGED and DECREED that the judgment of the court
below be in all things affirmed, and that this decision be certified to the court below for
observance.”

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 25th day of September, 2015.

                       PAM ESTES, CLERK


                       By: _______________________________
                           Chief Deputy Clerk